CRIPPEN, Judge,
concurring specially.
I concur with the decision of the majority-
The controversy here prompts new attention to our decision in State Bank of Pennock v. Schwenk, 395 N.W.2d 371 (Minn.Ct.App.1986), pet. for rev. denied (Minn. Nov. 26, 1986). We held in Pennock that the spouse’s inchoate interest in marital property lapses upon dissolution of the marriage, even though the spouse is given lien rights in the property to secure payment of an award made as an alternative to actual division of assets. It follows that the lien has priority only as to those purchasers or lienholders whose rights arise after the spouse’s financial lien is perfected.
Good faith purchasers are protected as against any unrecorded interest. Whether or not purchasers are in good faith, they are protected by Pennock, and I do not subscribe to the rationale leading to this result. The spouse’s court-created equitable lien is the embodiment of legislated property interests. See Minn.Stat. § 518.-54, subd. 5 (1986) (each spouse “deemed to have a common ownership in marital property that vests not later than the time of the entry of the decree” in a dissolution proceeding); Minn.Stat. § 518.58 (1986) (substantial contributions of each spouse to acquisition of property “conclusively presumed”). See also S.E.C. v. Flight Transportation Corp., 699 F.2d 943, 949 (8th Cir.1983) (spouse’s inchoate interest preceding dissolution entitles the spouse to intervene in S.E.C. receivership proceedings).
Even as to property eventually adjudicated to be nonmarital, the spouse has inchoate interests prior to dissolution and the completed division of assets. All property acquired during the time of marriage is presumed marital until otherwise decreed. Minn.Stat. § 518.54, subd. 5. In appropriate cases, nonmarital property may be divided between spouses or serve as a basis for offsetting an alternative award. Minn. Stat. § 518.58. Nonmarital property may be encumbered to secure financial obligations created in a dissolution decree. Minn.Stat. §§ 518.24 (1986) (security for *238support and maintenance), 518.57 (1986) (security for support), 518.58 (division of assets), 518.61 (1986) (trusteeship for payment of support or maintenance), 518.65 (1986) (property sale or partition).
Dissolution case lien interests of a spouse are real and genuine interests that must be protected to avoid abuse of rights absolutely pronounced by the legislature. They are more than mere collateral, the classification encompassing other liens. One who disregards inchoate interests of a spouse should not be heard to claim property interests superior to of rights granted by judicial authority to uphold the law.
It is evident that a spouse can take steps to protect inchoate interests during the pendency of proceedings. Here, for example, respondent could have been protected during the pendency of the appeal by obtaining and perfecting lien rights in the December 1984 judgment. In earlier stages of proceedings, it is imaginable that a party might obtain and record an order prohibiting the other spouse from transferring or encumbering property. See Minn. Stat. § 518.131, subd. 1(e) (1986). While these precautionary steps may be attempted, this does not justify a rule of law that seriously jeopardizes a spouse’s interests whenever protective relief is not sought or obtained.